ACCEPTED
                                                                                 03-14-00671-CV
                                                                                        4219303
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            2/19/2015 4:30:21 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK




NO. 03-14-00671-CV                                              FILED IN
                                                         3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         2/19/2015 4:30:21 PM
                                                           JEFFREY D. KYLE
                   IN THE THIRD COURT OF APPEALS                 Clerk
                           AUSTIN, TEXAS


                        STEPHEN M. DANIELS,
                             Appellant,

                                   v.

                         TONY R. BERTOLINO,
                             Appellee.


On Appeal from the 250th Judicial District Court of Travis County, Texas
             Trial Court Cause No. D-1-GN-14-002146


                 FIRST UNOPPOSED MOTION FOR
          EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


                          Eleanor Ruffner
                      State Bar No. 24047034
             THE LAW OFFICE OF ELEANOR RUFFNER, P.C.
                       1403 West Sixth Street
                        Austin, Texas 78703
                    (512) 913-7576 (telephone)
                    (512) 681-0800 (facsimile)
                      eruffnerlaw@gmail.com

                       COUNSEL FOR APPELLANT
TO THE HONORABLE THIRD COURT OF APPEALS IN AUSTIN, TEXAS:

      Appellant Stephen M. Daniels (“Appellant”) files this First Unopposed

Motion for Extension of Time to File Petition for Review under TEX. R. APP. P. 10.1,

10.5(b), and 38.6(d), and in support thereof would respectfully show the following:

      1.     Appellant’s Brief is currently due on Monday, February 23, 2015.

Appellant requests an extension of time of ten days, to March 5, 2015. This is

Appellant’s first request for an extension of time in this case.

      2.     The modest extension will permit counsel to fully analyze the record

and relevant law and thus prepare thorough briefing to aid the Court in its

consideration of this appeal. The Supplemental Clerk’s Record became available on

February 18, 2015, only five days before the current deadline for Appellant’s Brief.

Appellant needs the additional time to incorporate the additional documents and

information, to conduct additional legal research as appropriate, and to include such

additional factual and legal support in the briefing to present to this Court.

      3.     Additionally, undersigned counsel is new to this matter. Appellant had

been handling this matter pro se through the underlying trial court proceedings. The

current counsel, Eleanor Ruffner, recently assumed representation of Appellant. Ms.

Ruffner had no familiarity with the trial court proceedings prior to her assumption

of representation in early February.

APPELLANT’S FIRST UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE BRIEF                                            PAGE 2 OF 4
      4.     In addition to preparing the briefs in this case, counsel for Appellant,

who is the sole attorney in her law practice, must also devote time to discovery

responses in three different matters due February 19, 2015, March 4, 3015, and

March 6, 2015; preparation and filing of a motion for summary judgment; mediation

of a pending litigation; and her responsibilities as an adjunct at the University of

Texas School of Law, in addition to the other legal and administrative

responsibilities of managing a law practice.

      5.     The undersigned has conferred with opposing counsel, who indicated

that he was not opposed to this request. This extension is not sought for delay, and

no party will be prejudiced if it is granted.

      For the foregoing reasons, Appellant respectfully requests that the Court grant

this ten-day extension to file his brief, creating a new deadline of March 5, 2015.

                                         Respectfully submitted,

                                         THE LAW FIRM OF ELEANOR RUFFNER, P.C.
                                         1403 West Sixth Street
                                         Austin, Texas 78703
                                         Telephone: (512) 913-7576
                                         Facsimile: (512) 681-0800

                                         By:    /s/ Eleanor Ruffner
                                                Eleanor Ruffner
                                                State Bar No. 24047034
                                                eruffnerlaw@gmail.com


APPELLANT’S FIRST UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE BRIEF                                          PAGE 3 OF 4
                     CERTIFICATE OF CONFERENCE

      As required by TEX. R. APP. P. 10.1(a)(5), I certify that via email on

Wednesday, February 18, 2015 and Thursday, February 19, 2015, I conferred with

Tony R. Bertolino and Hiba Kazim, who indicated that this motion is unopposed.


                                     /s/ Eleanor Ruffner
                                     Eleanor Ruffner



                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served in accordance with the Texas Rules of Appellate Procedure on Thursday,

February 19, 2015 as follows:

      Tony R. Bertolino
      Hiba Kazim
      BERTOLINO LLP
      823 Congress Avenue, Suite 704
      Austin, Texas 78701
      Via Email: tbertolino@belolaw.com and hkazim@belolaw.com

      Attorneys for Appellee Tony R. Bertolino

                                     /s/ Eleanor Ruffner
                                     Eleanor Ruffner




APPELLANT’S FIRST UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE BRIEF                                      PAGE 4 OF 4